Citation Nr: 1140881	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-16 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Propriety of reduction in evaluation from 30 percent to 10 percent for post operative residuals meniscal tear right knee with limitation of motion and straightening.  


REPRESENTATION

Appellant represented by:	North Carolina Department of Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active service from January 1978 to November 1998.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran indicated on his May 2009 VA Form 9 that he wished to testify at a Board hearing.  A Travel Board hearing was scheduled for June 2011 and the Veteran was provided notice of this hearing in April 2011.  However, the Veteran failed to report to the scheduled hearing and failed to explain his absence.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2011).


FINDING OF FACT

In June 2011 correspondence the Veteran indicated that he wished to withdraw his pending appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In June 2011 correspondence the Veteran indicated that he wished to withdraw his pending appeal.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeal, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this case and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


